Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   June 3, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-11-003205 and Court of Appeals number
   03-15-00248-CV, styled, RAYMOND BOYTIM V BRIGHAM EXPLORATION COMPANY, was
   due in your office May 7, 2015. Due to a clerical error by the clerk’ s office in calculating the due
   date for submission of the record, the record will be submitted to the 3rd Court of Appeals by the
   close of business on June 15, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division              Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420             (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566              fax: 854-4457